Citation Nr: 1118531	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a cystic collection in the cervical spine at C6-7 (cervical spine disability).  

2.  Entitlement to a rating in excess of 10 percent for status post surgical cubital tunnel release and revision decompression of the ulnar nerve of the left elbow (left elbow disability).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1999 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the Veteran's claims file was subsequently transferred to the Cleveland, Ohio, RO.  

In March 2004, the Veteran was granted service connection for the claimed disabilities and was assigned a noncompensable rating for each.  Upon a February 2005 claim for increased ratings, the Veteran was subsequently awarded a 10 percent rating for each of the claimed disabilities in a June 2005, rating decision.  

In November 2007, the Veteran appeared and testified at a Travel Board hearing.  The transcript is of record. 

In January 2008, the Board remanded the Veteran's claim for a VA examination.  The requested action was taken, and the case has been returned to the Board for review.  

The issue of entitlement to an increased rating for a left elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's cervical spine disability is manifested by forward flexion to 45 degrees, and without clinical evidence showing muscle spasm, or guarding severe enough to cause an abnormal spinal contour or periods of doctor prescribed bed rest in excess of 2 weeks.  


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in March 2005, March 2006, and March 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for an increased rating, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the March 2006, notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the March 2005, notice was given prior to the appealed AOJ decision dated in June 2005.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board.  Again, in November 2007, the Veteran appeared and testified at a Travel Board hearing at the Oakland RO.  The Board finds that the examination report obtained vis-à-vis the cervical spine disability is adequate as it evaluated and noted the current severity of the Veteran's symptoms.  It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

The Veteran contends that his cervical spine disability is more severely disabling than currently rated.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, as in this case, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Under the schedular requirements which became effective on September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) began being evaluated based upon either the total duration of incapacitating episodes over the past twelve months or a combination of separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under Section 4.25, whichever method resulted in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  Specifically, a 10 percent evaluation is assigned when there is evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months; a 20 percent evaluation is assigned when there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months; a 40 percent evaluation is assigned when there is evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months; and, a 60 percent evaluation is assigned when there is evidence of incapacitating episodes having a total duration of at least six weeks during the past twelve months.

For purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5293, effective September 23, 2002.  With regard to evaluations on the basis of chronic manifestations, orthopedic disabilities are evaluated using the rating criteria for the most appropriate orthopedic diagnostic code or codes; neurologic disabilities are evaluated separately using the rating criteria for the most appropriate neurologic diagnostic code or codes.  See 38 C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, effective September 23, 2002.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic Code 5293, effective September 23, 2002.

Effective September 26, 2003, all rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended, including criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  The amendment changed the diagnostic code numbers used for all spine disabilities and instituted the use of a general rating formula for diseases and injuries of the spine for the new Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes as outlined above under the discussion of Diagnostic Code 5293 (Intervertebral Disc Syndrome is redesignated as Diagnostic Code 5243).

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine......100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine......40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine......30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis......20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height......10

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require consideration of a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Veterans Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which requires consideration of painful motion with any form of arthritis), the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

In March 2005, the Veteran underwent a VA examination to determine the severity of his claimed disabilities.  The Veteran advised that he experienced minor neck discomfort daily.  Upon physical examination of the cervical spine, the Veteran had 50 degrees of flexion, 60 degrees of dorsiflexion, 30 degrees of bilateral flexion and 70 degrees of bilateral rotation.  The examiner noted a moderate paracervical muscle spasm on the left side.  He found no increased limitation of motion from repeated activity due to pain, weakness, fatigue or lack of endurance.  The examiner opined that the Veteran's pain and discomfort in the neck was due to Paget's disease and not the incidental cystic collection found between C6 and C7.  

Following the March 2005 VA examination, the Veteran was awarded a 10 percent rating for his neck disability, effective February 2005.  The 10 percent rating for his cervical spine was based upon a total combined range of motion in the cervical spine of 290 degrees.  The Veteran expressed disagreement seeking a rating in excess of 10 percent.  

During the Veteran's November 2007 Travel Board hearing, he testified that his neck pain had worsened since his 2005 VA examination.  He advised that it had become hard for him to get out of bed due to the pain and sick feeling he experienced from the pain medication.  It also impacted his employment.  He stated that his neck pain was constant.  

In October 2009, the Veteran underwent another VA examination of the spine.  The Veteran reported chronic neck pain for many years-including aching, soreness, and tenderness.  He also advised that the neck pain caused headaches.  The examiner found no evidence of radicular pain from the neck, but the Veteran stated he had arm pain on the left that was attributable to his ulnar nerve transposition.  The examiner indicated that the Veteran did not use any assistive devices and was out of work due to nonservice-connected issues.  

Range of motion testing in the cervical spine revealed flexion to 45 degrees, extension to 45 degrees, left and right lateral flexion both to 45 degrees, and right and left lateral rotation both to 80 degrees.  The examiner indicated that repetitive use did not cause any change in range of motion, and flare-ups occur with attempted heavy use.  Tenderness was appreciated over the cervical spine.  The Veteran reported two incapacitations in the previous year lasting about a week.  The cystic collection of the cervical spine diagnosis was continued.  

The Veteran did not submit or identify any outstanding private treatment records associated with his service-connected cervical spine disability.  As such, there are no records reflecting any doctor prescribed bed rest for his neck disability.  

Upon careful review of the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected cervical spine disability.  There is no evidence of record showing forward flexion of the cervical spine greater than 15 degrees, but less than 30 degrees; nor is the combined range of motion of the cervical spine less than 170 degrees.  In fact, the October 2009, range of motion testing during the VA examination revealed flexion of the cervical spine to 45 degrees.  Additionally, there was no clinical evidence showing muscle spasm, or guarding severe enough to cause an abnormal spinal contour.  There also is no evidence of intervertebral disc syndrome (IVDS) of the cervical spine that required doctor prescribed bed rest for at least two weeks, but less than four weeks in the past 12 months.  Finally, there is no evidence of separate neurological manifestations that would warrant a separate rating.  

The Board appreciates the Veteran's testimony that his service-connected cervical spine disability has increased in severity since 2005, but the evidence of record does not show symptoms reflective of a higher, 20 percent rating.  A rating in excess of 10 percent for a cervical spine disability is, therefore, denied.  

The Board has considered whether to assigned staged ratings pursuant to Hart, but finds it inappropriate under the circumstances.  

Extraschedular Consideration

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes that the Veteran has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.

ORDER

A rating in excess of 10 percent for cervical spine disability is denied.  


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for his left elbow disability.  

As noted above, the Veteran's claim was remanded for a more current VA examination to determine whether his left elbow disability increased in severity.  Although the examination was performed, the Board finds that a more thorough examination would be helpful to properly decide the Veteran's claim.  

In the October 2009, VA examination report, the examiner noted the Veteran history of a left arm injury with resulting numbness and tingling of the ulnar nerve distribution in the left hand.  The Veteran is right hand dominant.  The examiner indicated briefly that the Veteran was not using assistive devices, he was out of work due to nonservice-connected disabilities, and he can perform normal activity.  Range of motion testing in the left elbow revealed flexion to 45 degrees, and both pronation and supination to 80 degrees.  There was pain noted at the extremes of elbow motion, but no change upon repetitive use.  The Veteran had no flare-ups.  

The Board notes that when rating disabilities of the nondominant ulnar nerve pursuant to Diagnostic Code 8516, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve, a 20 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve, and a 30 percent rating requires severe incomplete paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8516.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Board observes that the words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).

The Board notes, however, that the brevity of the October 2009, VA examination report renders it difficult to determine whether the Veteran's nerve damage is mild, moderate, or severe as contemplated by the rating criteria.  Additionally, the Veteran testified that his left elbow disability impacts his ability to work and when he bends his left elbow, he feels a shooting pain from his shoulder to his fingers.  Thus, the Board finds that a remand would be helpful for a new, more thorough VA examination to be scheduled with specific discussion as to whether the Veteran's left elbow nerve disability is mild, moderate, or severe in nature.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA examination to determine the current nature and severity of his left elbow disability.  The Veteran's claims folder should be made available to the examiner.  The examiner is requested to perform all necessary clinical testing and render all appropriate diagnoses.  The examiner should then provide an opinion as to the current severity of his left elbow disability-including a discussion of the Veteran's reported symptomatology.  The examiner is asked to specifically comment on the impact of the Veteran's left elbow disability and characterize it as mild, moderate, or severe in nature.  

2.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary and procedural development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


